11-7-ag
         Li v. Holder
                                                                                       BIA
                                                                                 Abrams, IJ
                                                                               A089 266 793
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 23rd day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                    Circuit Judges.
11       _______________________________________
12
13       LIANFENG LI,
14                Petitioner,
15
16                      v.                                      11-7-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Man C. Yam, New York, New York.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Douglas E. Ginsburg,
27                                     Assistant Director; Judith R.
28                                     O’Sullivan, Trial Attorney, Office
29                                     of Immigration Litigation, United
30                                     States Department of Justice,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Lianfeng Li, a native and citizen of the People’s

 6   Republic of China, seeks review of a December 6, 2010, order

 7   of the BIA affirming the May 21, 2009, decision of an

 8   Immigration Judge (“IJ”), which denied her application for

 9   asylum, withholding of removal, and relief under the

10   Convention Against Torture (“CAT”).    In re Lianfeng Li, No.

11   A089 266 793 (B.I.A. Dec. 6, 2010), aff’g No. A089 266 793

12   (Immig. Ct. N.Y. City May 21, 2009).   We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the decision of the IJ as supplemented by the BIA.     See Yan

17   Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); see also Yanqin Weng v. Holder,

20   562 F.3d 510, 513 (2d Cir. 2009).

21       For applications such as Li’s, governed by the

22   amendments made to the Immigration and Nationality Act by

23   the REAL ID Act of 2005, the agency may, considering the

                                  2
 1   totality of the circumstances, base a credibility finding on

 2   the applicant’s “demeanor, candor, or responsiveness,” the

 3   plausibility of his account, and inconsistencies in his

 4   statements, without regard to whether they go “to the heart

 5   of the applicant’s claim.”     See 8 U.S.C.

 6   § 1158(b)(1)(B)(iii); Xiu Xia Lin v. Mukasey, 534 F.3d 162,

 7   167 (2d Cir. 2008).   We will “defer to an IJ’s credibility

 8   determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make” such a ruling.     Xiu Xia Lin, 534 F.3d at 167.

11       The IJ’s adverse credibility determination is supported

12   by substantial evidence.     The IJ reasonably based his

13   credibility finding on the following: (1) Li’s testimony

14   that she became interested in Christianity through a pastor

15   in Russia, and the omission of this information in her

16   asylum application; (2) Li’s inconsistent testimony

17   regarding (a) when she was arrested and the number of

18   encounters she had with Chinese officials, (b) who the

19   police asked to sign a guarantee, (c) when she held church

20   meetings, and (d) when she decided to leave China; (3) the

21   inconsistency between Li’s testimony and her husband’s

22   affidavit with regard to whether he participated in the


                                     3
 1   house church meeting; and (4) Li’s “flustered” demeanor.

 2   Moreover, the IJ reasonably rejected Li’s explanations for

 3   her inconsistent testimony.    See Majidi v. Gonzales, 430

 4   F.3d 77, 80-81 (2d Cir. 2005).

 5          Given the omission, inconsistent testimony,

 6   inconsistencies between Li’s testimony and her application,

 7   and the IJ’s demeanor finding, the totality of the

 8   circumstances supports the agency’s adverse credibility.

 9   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at

10   167.

11          For the foregoing reasons, the petition for review is

12   DENIED.    As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot. Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk
21
22




                                    4